DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 7-10-14, 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Krebs (US20150077538A1) (hereinafter Krebs).

Regarding Claim 1, Krebs meets the claim limitations as follows:
A method for inspecting a web, [i.e. inspecting printed webs; Para 0003, 0009] the method comprising: 
imaging, by each of a plurality of image capturing devices, [i.e. two cameras 7; Fig. 4, Para 0040]  a plurality of imaging areas extending across a cross-web dimension of the web while the web is advanced along a down-web dimension of the web; [i.e. print repeat is moved through under the tunnel, preferably in a continuous movement.; Fig. 1, Para 003, print repeat has moved on by the width b of a strip, a second image 22 is recorded from which a strip-shaped partial image 24 (illustrated using dashed lines in FIG. 7) is in turn processed further. This method is continued, with the result that an overall image is produced from the stringing-together of the partial images 23 and 24.; Fig. 7, Para 0044, two cameras 7 are used when the width of the print repeat is relatively large, and each cameras 7 captures the image of adjoining area with some overlapping; Fig. 4, 8, Para 0040, 0045]
generating, by the plurality of image capturing devices, image output signals comprising image data captured by each of the plurality of image capturing devices and corresponding respectively to each of the plurality of imaging areas of the web; [i.e. [i.e. two cameras 7 are used when the width of the print repeat is relatively large, and each cameras 7 captures the image of adjoining area with some overlapping; Fig. 4, 8, Para 0040, 0045]

combining, by the processing circuitry, the image data from the plurality of imaging areas to remove redundant data from the virtual image area and to generate a virtual camera array corresponding to image data captured from the plurality of imaging areas of the web; [i.e. strip-shaped partial image 23 can be generated by further processing only particular pixels of the image sensor of the camera 7. After the print repeat has moved on by the width b of a strip, a second image 22 is recorded from which a strip-shaped partial image 24 (illustrated using dashed lines in FIG. 7) is in turn processed further. This method is continued, with the result that an overall image is produced from the stringing-together of the partial images 23 and 24.; Fig. 7, Para 0044, a contiguous strip-shaped partial image 23 can be determined by evaluating the corresponding pixels of the two cameras 7.; Fig. 4, 8, Para 0040, 0045]
and analyzing, (i.e. checking) by at least one inspection system, the virtual camera array to determine at least one inspection status for the web. [i.e. overall image can be subsequently assembled from the strip-shaped images, which overall image can be displayed on a screen and can be used for print inspection.; Para 0038, assemble an overall image from the strip-shaped partial images. This overall image can be displayed on a screen and can be checked by an operator. Fully automatic printed image inspection can also be achieved by virtue of a computer 

Regarding claim 2, Krebs meet the claim limitations as set forth in claim 1.
The method of claim 1, wherein at least a subset of the imaging areas is aligned along a cross-web dimension of the web, and wherein each of the subset of imaging areas overlaps with at least one other imaging area of the subset of imaging areas along the cross-web dimension of the web. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 3, Note the Rejection for claim 1, wherein Krebs further discloses
The method of claim 1, wherein at least a subset of the imaging areas form a staggered pattern extending in the down-web dimension of the web, and wherein each of the subset of imaging areas does not overlap with any of the other imaging areas of the subset of imaging areas along the cross-web dimension of the web, the method further comprising aligning the image data captured for the subset of the imaging areas in the down-web dimension to generate the image data corresponding to the virtual image area of the web that extends across the cross-web dimension of the web at a same down-web dimensional position of the web. [i.e. a strip-shaped 

Regarding claim 4, Krebs meet the claim limitations as set forth in claim 1.
The method of claim 1, wherein the image output signals generated by the plurality of image capturing devices comprise raw video data. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 7, Note the Rejection for claim 1, wherein Krebs further discloses
The method of claim 1, wherein analyzing the virtual camera array with the at least one inspection system comprises detecting and verifying a pattern (i.e. image) printed on the web that spans at least two of the image areas in the cross-web direction. [i.e. inspecting a printed images on a long web or a sheet by capturing a strip shape images from a two cameras to increase the length and combining/aligning the two images in to a single strip and checking the strip image by operator or computer comparing (i.e. detecting and 

Regarding claim 8, Krebs meet the claim limitations as set forth in claim 1.
The method of claim 1, wherein analyzing the virtual camera array with the at least one inspection system further comprises: determining a number of inspection systems (i.e. one/single inspection system) to be used to process the image output signals; and analyzing the virtual camera array using the determined number of inspection systems to determine the at least one inspection status for the web. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 9, Krebs meet the claim limitations as set forth in claim 1.
The method of claim 1, wherein the at least one inspection system is a single inspection system. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference 

Regarding claim 10, Krebs meet the claim limitations as set forth in claim 1.
The method of claim 1, wherein a number of the at least one inspection systems utilized to analyze the virtual camera array is a number of inspection systems (i.e. one/single) that is less than a number of the image capturing devices. (i.e. two image capturing devices) [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 11, Note the Rejection for claim 1, wherein Krebs further discloses
The method of claim 1, wherein a number of the at least one inspection system utilized to analyze the virtual camera array is based at least in part on a resolution rate for imaging the plurality of imaging areas and a rate of movement of the web in the down-web dimension as the web is advanced. [i.e. a single inspection system where two cameras 7 are used, if the width of the print repeat is relatively large, with the result that the operating range of an individual camera 7 does not suffice. The cameras 7 are either aligned with respect to one another in such a manner that the recorded images adjoin one another; Fig. 4, Para 0040, print repeat has moved on by the width b of a strip, a second image 22 is 

Regarding claim 12-14, and 20, the claim(s) recites analogous limitations to claim 1-3 and 1 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 12-14 and 20, Krebs meets the claim limitations as set forth in claim 1-3 and 1, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-3 and 1, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 17, Note the Rejection for claim 1, wherein Krebs further discloses
The system of claim 12, wherein at least one of the plurality of image capturing devices comprises either a line-scan camera or an area-scan camera. [i.e. camera may  be a line scanning camera; Abstract or may be 2D area scan camera, a CMOS camera; Para 0009, 0014, 0020, 0041]

Regarding Claim 18, Note the Rejection for claim 1, wherein Krebs further discloses


Regarding claim 19, Krebs meet the claim limitations as set forth in claim 7.
The system of claim 12, wherein the analysis performed by the at least one inspection system comprises detection and verification of a pattern printed on the web that spans at least two of the image areas in the cross-web direction. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 7; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]




Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US20150077538A1) (hereinafter Krebs) and further in view of KAWABATA (US20150221077A1)  (hereinafter KAWABATA).

Regarding Claim 5, Note the Rejection for claim 1, wherein Krebs does not explicitly disclose the following claim limitations:
The method of claim 1, further comprising pre-processing the virtual camera array prior to analyzing the virtual camera array with the at least one inspection system.
However, in the same field of endeavor KAWABATA discloses the deficient claim limitations, as follows:

Krebs discloses capturing the images for the inspection. KAWABATA discloses capturing the images for inspection and pre-processing the images by performing the contrast adjustment, filtering and may other corrections before the inspection, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Krebs and KAWABATA would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Krebs add the teachings of KAWABATA as above, in order to obtaining desired detection results in a single image inspection. [KAWABATA: Para 0028]

Regarding claim 6, Krebs and KAWABATA meet the claim limitations as set forth in claim 5.
The method of claim 5, wherein pre-processing the virtual camera array comprises applying at least one of one-dimensional or two-dimensional filtering, 

Regarding claim 15 and 16, the claim(s) recites analogous limitations to claim 5 and 6, above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 15 and 16, Krebs and KAWABATA meet the claim limitations as set forth in claim 5 and 6, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 5 and 6, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US20150077538A1) (hereinafter Krebs) and further in view of Chen et al. (US20040123963A1)  (hereinafter Chen).


The method of claim 20, wherein the printed pattern comprises a plurality of outlines of shapes, each shape defining a perimeter for a part to be converted from the web.
However, in the same field of endeavor Chen discloses the deficient claim limitations, as follows:
The method of claim 20, wherein the printed pattern comprises a plurality of outlines of shapes, each shape defining a perimeter for a part to be converted from the web. [i.e. printed pattern may contain any known shape or pattern, such as polygons, circles, rectilinear grids, staggered arrays, ovals, diamonds, and representations of common objects such as ﬂowers, animals, stars, hands, and the like.; Para 0056]
Krebs discloses inspecting a printed web. Further, which design printed on the web is application specific and thereby it is a design choice. Krebs discloses matching/aligning and combining two strip images capture by the two cameras that are independent of a specific printed design. Chen discloses printing any pattern that may contain any known shape or pattern, such as polygons, circles, rectilinear grids, staggered arrays, ovals, diamonds, and representations of common objects such as ﬂowers, animals, stars, hands, and the like, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Krebs and Chen would provide an expected result thereby resulting in the claimed invention. 
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Krebs add the teachings of Chen as above, in order to print any pattern include plurality of outlines of 



Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20110069878 A1 related to High Speed Optical Inspection System With Camera Array And Compact, Integrated Illuminator.
US 20040163562 A1 related to object System and method for register mark recognition.
US 4744035 A related to Inspecting textile products.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488